internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable 263a 263a 263a 263a tam-136604-07 index uil no case-mis no director field operations lmsb taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------- ---------------------------- ----------------------------- ---------------- ------- ----------------------- legend taxpayer subsidiary accounting firm number x number y year -------------------------------- ---------------------------------------------------------------- ---------------------- -- ------------- ------- issue s whether the costs described below are properly allocable to the production of self- constructed assets or alternatively to the generation transmission and or distribution of electricity under sec_263a conclusion s costs incurred to temporarily relocate electric utility lines during a construction_period of less than a year are properly allocable to the generation of electricity rather than the tam-136604-07 self-constructed assets conversely the costs of working more slowly to construct assets in an energized environment are properly allocable to self-constructed assets facts taxpayer is a diversified energy company whose number x electric operating utility companies are involved in the generation transmission and distribution of electricity to over number y customers the number x utility companies use the federal energy regulatory commission ferc rules for preparation of their financial statements taxpayer engages in various capital construction projects to produce self-constructed assets sca whether to maintain electrical service to existing customers during these construction projects is often a consideration one of taxpayer’s options is to disrupt electrical service to its existing customers alternatively taxpayer may implement temporary solutions such as temporary cross-arm extensions and temporary distribution lines that will continue to deliver the electricity to the existing customers while construction of the sca is being completed in six of the ten illustrative situations described below taxpayer maintained service to its existing customers in five situations taxpayer constructed temporary solutions for delivery of the electricity to customers taxpayer also incurred additional costs working in an energized environment while building the sca such as incurring additional labor hours as the result of performing work more slowly while wearing rubber gloves or with a hot-stick when service to customers is maintained than with bare hands or work gloves when service to customers is not maintained taxpayer refers to the aforementioned costs as costs to maintain service to customers ctms and capitalized such costs as part of its new_capital projects for book purposes prior to year taxpayer also capitalized such costs to sca for tax purposes procedural background in year taxpayer filed a form_3115 application_for change in accounting_method pursuant to the automatic consent procedures of revproc_2002_9 2002_1_cb_327 as modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 c b requesting to change its method_of_accounting under sec_263a to discontinue capitalizing the ctms to the new projects for tax purposes citing revrul_73_203 1973_1_cb_146 as authority taxpayer asserts that these costs are incurred directly or indirectly for the production transmission and or distribution of electricity and are not incurred directly or indirectly for the production of the sca accordingly taxpayer has proposed to include these costs in the capitalizable costs of electricity and not in the capitalizable costs of the sca the proposed method capitalizes certain labor and overhead costs specifically the ctms tam-136604-07 to inventory electricity that under the prior method had been capitalized to sca the method change is reflected in its year income_tax return as filed taxpayer’s proposed accounting_method change the change in method_of_accounting for ctms was filed as part of a form_3115 changing taxpayer’s overall sec_263a methodology with respect to the ctms the form_3115 described the present and proposed methods as follows under the applicant’s present method the applicant capitalizes some indirect_costs into its self constructed assets that are incurred for the purpose of maintaining continuous service or that otherwise relate to inventory activities or the provision of transmission and distribution services under the proposed method any physical labor costs allocable to the repair and maintenance of transmission and distribution equipment maintaining continuous transmission and distribution services or other transmission and distribution activities will be allocated to the electricity transmitted and distributed as stated above under taxpayer’s proposed method ctms are allocated to the production transmission and or distribution of electricity and consequently become recovered through cost_of_goods_sold cogs a significant component of the accounting_method change is the change from including ctms in the capitalizable costs of sca to including them in the inventoriable costs of electricity that will be immediately recovered through cogs taxpayer states that maintaining service is necessary for a variety of reasons including contractual obligations with large customers reliability standards imposed and monitored by state agencies and simply as a good business practice under the ferc accounting rules costs are allocated between capital and operations maintenance accounting procedures implemented by taxpayer to comply with the ferc rules do not segregate the ctms from the costs of producing sca moreover taxpayer’s cost accounting_records and work orders do not segregate or classify the ctms during construction projects members of accounting firm performed interviews and prepared memorandums of these interviews with managers and directors of departments of subsidiary that incurred capitalizable costs under the ferc rules the memorandums describe the different types of projects and costs incurred to maintain service to customers the interviews documented in the memorandums were used by taxpayer as a basis for classifying costs as ctms under the proposed method tam-136604-07 taxpayer has provided the following ten factual situations to illustrate the application of its method_of_accounting for costs including ctms when incurred situation sec_1 through situation sec_1 through relate to reconductoring projects situation taxpayer performs a reconductoring project to upgrade a one-mile stretch of its distribution line taxpayer determines that it is not necessary to maintain service to customers during the upgrade of the distribution line the process includes de- energizing the distribution line tying in the new conductors to the end of old conductors pulling the conductors through on rollers connecting the new conductor to the hardware eg crossarms ensuring the conductor has the correct tension connecting the new line to the system and restoring service all of this work would be performed with bare hands or work gloves and ordinary tools the costs of performing this project are as follows materials dollar_figurex and related indirect_costs of dollar_figurex and labor dollar_figurex and related indirect_costs of dollar_figurex the total cost incurred by taxpayer is dollar_figurex computed as follows direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total taxpayer capitalizes dollar_figure and includes it in the costs of the sca there are no ctms because taxpayer did not maintain service to customers during construction of the sca dollar_figure dollar_figure situation same as situation except that taxpayer determines that it is necessary to maintain service to customers during the upgrade of the distribution line in order to maintain service taxpayer constructs a temporary line the poles cross arms conductor and related items used in constructing the temporary line are materials that may be reused accordingly taxpayer incurs no additional material_costs related to the temporary line however taxpayer incurs additional labor and support costs related to the temporary line the process of constructing the temporary lines includes mapping out where the temporary lines will be located designing the temporary line setting up the site for the lines inspecting the temporary poles conductors and equipment digging a hole for each pole placing the poles in the holes and tamping them in attaching hardware to each pole crossarms connectors insulators metal steps and transformers installing the running blocks ie rollers on each new pole attaching the conductor is synonymous with wires running blocks are rollers that keep the wire in place and which enable linemen to pull the wire tam-136604-07 conductor to the bull line and pulling it through the running blocks ensuring the conductor has the correct tension connecting the temporary line to the system and transferring service to the temporary line then taxpayer performs the reconductoring work on the permanent line once the reconductoring has been performed service is transferred back to the permanent line and the temporary line must be removed under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca taxpayer determines that the costs of constructing and removing the temporary line are dollar_figure dollar_figure - dollar_figure taxpayer treats the dollar_figure as ctms that are included in the inventoriable costs of the electricity transmitted and distributed dollar_figure dollar_figure situation same as situation except that taxpayer determines that instead of installing a temporary line it will maintain service by temporarily relocating the existing conductor this is accomplished by installing temporary crossarms that are longer than the existing crossarms and relocating the existing conductor to the temporary cross arms this process involves donning rubber gloves and sleeves attaching protective rubber hoses to the energized primary conductors placing rubber blankets on the side of the bucket truck or other energized facilities attaching the temporary cross-arms to the existing cross-arms using bolts and brackets using a hot stick to untie the conductor from the insulators on the permanent cross-arms using the hot stick to move the conductor wire to the insulator on the temporary cross-arms installing the running blocks ie rollers on the new pole running a bull line through the running blocks attaching the new conductor to the bull line and pulling it through the running blocks tying in the new conductor by jumpering out the old conductors transferring the load to the new conductor removing the old conductor and removing the temporary cross- arms under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total dollar_figure dollar_figure jumpering means using a short piece of wire to temporarily bypass a circuit thus jumpering out the old conductors means adding a short temporary line to provide an alternate line for the delivery of electricity tam-136604-07 under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca taxpayer determines that the costs of providing the temporary solution are dollar_figure dollar_figure - dollar_figure taxpayer treats the dollar_figure as ctms that are included in the inventoriable costs of the electricity transmitted and distributed situation sec_4 through situation sec_4 through relate to road widening projects situation taxpayer relocates its existing overhead power lines to enable the construction of additional lanes on a roadway taxpayer determines that service does not have to be maintained to existing customers taxpayer de-energizes the existing line taxpayer pulls out the entire line being replaced which includes taking down the existing conductor assets crossarms connectors insulators metal steps and transformers and poles and fills in the old holes taxpayer digs a new hole for each pole taxpayer then moves the assets to the new line of poles installs the poles and restrings the conductor down the new line of poles eg taxpayer attaches the conductor and hardware to each pole and places the pole into the hole and tamps it in and then reinstalls the conductor under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca there are no ctms because taxpayer did not maintain service to customers during construction of the sca dollar_figure big_number dollar_figure situation same as situation except that taxpayer determines that it must maintain service to existing customers taxpayer determines that service to existing customers will be maintained via the use of temporary lines the poles cross arms conductor and related items used in constructing the temporary line are materials that may be reused accordingly taxpayer incurs no additional material_costs related to the temporary line however taxpayer incurs additional labor and support costs related to the temporary line the process of constructing the temporary lines includes mapping out where the temporary lines will be located designing the temporary line setting up the site for the lines inspecting the temporary poles conductors and equipment digging a hole for each pole placing the poles in the holes and tamping them in attaching hardware to each pole crossarms connectors insulators metal steps and transformers installing the running blocks ie rollers on each new pole attaching the conductor to the bull line and pulling it through the running blocks ensuring the tam-136604-07 conductor has the correct tension connecting the temporary line to the system and transferring service to the temporary line once the new temporary line is in place the customers are transferred over to the temporary line the crew will then de-energize the old line and move the line to its new location as described in situation above once the old line is in its new location service is transferred back to the old line and the temporary line is removed under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca taxpayer determines that the costs of constructing and removing the temporary line are dollar_figure dollar_figure - dollar_figure taxpayer treats the dollar_figure as ctms that are included in the inventoriable costs of the electricity transmitted and distributed dollar_figure big_number dollar_figure situation same as situation except that taxpayer determines that instead of installing a temporary line it will maintain service by relocating the line in steps moving the line in steps means that taxpayer will have to work one pole and the attached assets at a time the crew sets new poles parallel with the existing distribution line then the crew makes ties on the backside of an energized conductor and jumpers around the pole assets rerouting the flow of energy around the assets using short temporary lines and cuts in a line break on the other side of the asset to isolate and de- energize the specific asset that is going to be moved and allow the energy flow to customers once energy load is temporarily transferred to another conductor the assets are transferred to the new line of poles one pole at a time by jumpering around the pole assets the linemen build in enough slack such that the conductor can be moved from the old location to the new location one pole at a time all of the activities described above require crew members and bucket trucks in addition to those required in situation finally in order to perform these activities protective rubber gear will have to be installed or donned after the assets and conduit are moved to each new pole the protective rubber gear eg hoses blankets aprons will have to be moved from one pole location to the next under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total dollar_figure big_number dollar_figure tam-136604-07 under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca taxpayer determines that the costs of relocating the line are dollar_figure dollar_figure - dollar_figure taxpayer treats the dollar_figure as ctms that are included in the inventoriable costs of the electricity transmitted and distributed situations through situations through relate to transformer replacements situation taxpayer replaces a transformer and determines that service does not have to be maintained to existing customers taxpayer de-energizes the line or lines to which the transformer is connected or is in the vicinity of a lineman disconnects the conductor from the transformer either by climbing the pole or from the bucket truck the transformer is taken off of the pole and a new transformer is installed the conductor is reconnected to the new transformer and the line is energized under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca there are no ctms because taxpayer did not maintain service to customers during construction of the sca dollar_figure dollar_figure situation same as situation except that taxpayer determined that it must maintain service to existing customers taxpayer determines that service to existing customers will be maintained via the use of a short temporary line constructed next to the permanent line the poles cross arms conductor and related items used in constructing the temporary line are materials that may be reused accordingly taxpayer incurs no additional material_costs related to the temporary line however taxpayer incurs additional labor and support costs related to the temporary line the process of constructing the temporary line includes mapping out where the temporary line will be located setting up the site for the line inspecting the temporary poles conductors equipment and transformers digging a hole for each pole placing the poles in the holes and tamping them in attaching hardware to each pole crossarms connectors insulators metal steps and transformers installing the running blocks ie rollers on each new pole attaching the conductor to the bull line and pulling it through the running blocks ensuring the conductor has the correct tension connecting the temporary line to the system and transferring service to the temporary line once the new temporary line is in place the customers are transferred over to the temporary line taxpayer de-energizes the existing line a lineman then disconnects the conductor tam-136604-07 from the transformer by either climbing the pole or by bucket truck the transformer is taken off of the pole and a new transformer is installed the conductor is reconnected to the new transformer and the line is energized and customers are transferred over to the permanent line the temporary line is then removed and may be reused under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca taxpayer determines that the costs of constructing and removing the temporary line are dollar_figure dollar_figure - dollar_figure taxpayer treats the dollar_figure as ctms that are included in the inventoriable costs of the electricity transmitted and distributed dollar_figure dollar_figure situations through situations through relate to underground projects situation taxpayer must repair a conductor in a three-phase primary distribution line taxpayer determined that service does not have to be maintained to existing customers taxpayer de-energizes all three conductors the crew repairs the damaged conductor under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor indirect_costs allocated based on labor total under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca there are no ctms because taxpayer did not maintain service to customers during construction of the sca dollar_figure dollar_figure situation same as situation except that taxpayer determines that service must be maintained to some existing customers taxpayer de-energizes the damaged conductor while the other two conductors remain energized taxpayer must place rubber blankets over the energized conductors and the crew must work while wearing rubber gloves under this scenario taxpayer incurs the following costs direct materials indirect_costs attracted by direct materials physical labor dollar_figure indirect_costs allocated based on labor total tam-136604-07 under taxpayer’s method taxpayer capitalizes dollar_figure and includes it in the costs of the sca taxpayer determines that the costs associated with maintaining service to customers is dollar_figure dollar_figure - dollar_figure taxpayer treats the dollar_figure as ctms that are included in the inventoriable costs of the electricity transmitted and distributed dollar_figure law and analysis sec_263a of the internal_revenue_code provides that the direct costs and indirect_costs properly allocable to property that is inventory in the hands of the taxpayer shall be included in inventory costs sec_263a provides that the direct costs and indirect_costs properly allocable to any other covered property shall be capitalized sec_263a provides that sec_263a applies to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that the term produce includes construct build install manufacture develop or improve sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to real and tangible_personal_property produced_by_the_taxpayer and real_property and personal_property described in sec_1221 which is acquired by the taxpayer for resale sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to property produced or property acquired for resale sec_1_263a-1 provides that producers must capitalize the costs of labor that can be identified or associated with particular units or groups of units of specific property produced sec_1_263a-1 provides that indirect_costs are defined as all costs other than direct materials and direct_labor_costs in the case of property produced or acquisition costs in the case of property acquired for resale taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced or property acquired for resale id sec_1_263a-1 also provides that indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities further sec_1_263a-1 provides that indirect_costs may be allocable to both production and resale activities as well as to other activities that are not subject_to tam-136604-07 sec_263a taxpayers subject_to sec_263a must make a reasonable allocation of indirect_costs between production resale and other activities id revrul_70_332 1970_1_cb_31 held that premium time or overtime paid_or_incurred solely to expedite the installation of capital assets must be capitalized as part of the cost of the capital assets under sec_263 the primary construction_contract that the taxpayer entered into with the contractor provided for a certain completion date the taxpayer entered into a separate contract with the contractor for the payment of premium time or overtime that would be required to minimize the shutdown time while the new equipment was being installed in its production facility revrul_70_332 concludes that since the subject costs were incurred solely to expedite the installation of the capital assets such costs were not an ordinary and necessary business_expense but must be capitalized into the capital assets as opposed to the inventory that the taxpayer produced in the facility the ruling further held it is immaterial whether or not the premium time adds value or life to the capital assets installed or whether income was earned on such installation from the moment the assets were placed in early service in revrul_73_203 1973_1_cb_146 a governmental body ordered the taxpayer a regulated_public_utility to relocate its overhead electric power lines at its own cost wherever they interfered with the construction of an expressway in order to furnish continuous service some existing power lines were temporarily relocated while the utility installed new sections of overhead and underground lines to take the place of the overhead lines retired the utility used the temporary lines for less than a year revrul_73_203 concludes that the expenditures incurred for the new installation of both overhead and underground electric transmission and distribution lines that took the place of the retired lines are capital expenditures under sec_263 and sec_1_263_a_-1 the ruling further concludes that the costs of temporary relocations of existing power lines for the purpose of maintaining service during the construction_period of less than a year are business_expenses deductible under sec_162 in the year incurred in revrul_2004_18 2004_1_cb_509 the taxpayer incurred environmental remediation costs to clean up land that was contaminated as part of the ordinary business operations of its manufacturing of inventory the ruling held that the taxpayer's environmental remediation costs were incurred by reason of its production activities within the meaning of sec_1_263a-1 the costs were properly allocable to inventory produced_by_the_taxpayer accordingly the taxpayer must capitalize the otherwise deductible environmental remediation costs by including the costs in inventory costs in accordance with sec_1_263a-1 similarly costs incurred to replace underground storage tanks and depreciation cost recoveries of the groundwater treatment facility must be included in inventory costs to the extent properly allocable to inventory analysis tam-136604-07 the request for technical_advice focuses on whether and to what extent revrul_73_203 applies in this case following the enactment of sec_263a and what the proper capitalization or deductibility treatment is with respect to the ctms with respect to the illustrative situations there is no disagreement between taxpayer and the director concerning situation sec_1 and which involve construction of sca in a de-energized environment ctms are not incurred in those situations and thus there is no issue regarding application of the proposed method_of_accounting the parties disagree on whether taxpayer’s application of its proposed method is proper in the six other situations where taxpayer maintains service to customers during the construction of sca3 and the construction work occurs in an energized environment in situation sec_2 and taxpayer constructs a temporary line or lines temporary lines situations to maintain service during the construction_period in situation sec_3 and taxpayer maintains service to its customers but does not construct a separate temporary line in situation sec_3 and some of the costs incurred apparently relate to temporary relocation of existing capital assets and some apparently relate to additional safety precautions necessary for working in an energized environment that result in taxpayer’s crews working more slowly wms thereby increasing the cost_of_producing the sca situation involves the temporary relocation of the existing conductor by the installation of temporary crossarms situation involves relocating the line in steps by working on one pole and its attached assets at a time in situation there are no temporary relocations of existing assets but taxpayer’s crews work in an energized environment and must take additional safety precautions that result in the additional costs of wms revrul_73_203 we first examine the applicability of revrul_73_203 and the impact if any that the enactment of sec_263a had on the ruling in revrul_73_203 a governmental body required a taxpayer to relocate its electric power lines to make way for a road construction_project the taxpayer temporarily relocated some existing power lines in order to furnish continuous customer service during the construction_period the temporary lines were to be used for a period of less than a year new sections of overhead and underground lines were installed to take the place of the lines retired the ruling held that the costs of installing the new permanent lines were capital expenditures under sec_263 and the costs of temporary relocations of existing power lines for the purpose of maintaining service during the construction the construction_period upon which revrul_73_203 was based was less than a year for purposes of this memorandum all references to the construction of sca or a construction_period are intended in accordance with the ruling to mean for a period of less than a year for each construction_project tam-136604-07 period of less than a year are business_expenses deductible under sec_162 in the year incurred revrul_73_203 could be viewed solely as distinguishing between short-lived assets and assets having a useful_life of at least a year the ruling concludes that the permanent lines must be capitalized under sec_263 but the temporary lines are not required to be capitalized under sec_263 because they will be used for less than a year however revrul_73_203 states that the purpose of the temporary lines was to maintain service during the construction_period of the new lines this suggests that the purpose of the temporary lines was not to enable or facilitate the construction the ruling also treats the temporary lines as separate from the new lines in other words the ruling analyzes the costs of constructing the temporary lines separately from the costs of constructing the new permanent lines although not expressly stated in the ruling this further suggests that the costs of constructing the temporary lines were not due to the construction of the new permanent lines the sca we believe that revrul_73_203 supports the proposition that the costs of constructing the temporary lines are not a cost of constructing the permanent lines revrul_73_203 does not however identify the standard used to determine that the temporary line costs were not costs of constructing the permanent lines sec_263a requires capitalization of the costs of labor that can be identified or associated with particular units or groups of units of specific property produced direct_labor_costs and indirect_costs that directly benefit or are incurred by reason of the production of inventory and self-constructed assets see sec_1_263a-1 and sec_1_263a-1 thus we must determine whether under the capitalization standards of sec_263a the costs of constructing temporary lines are an indirect_cost of constructing the permanent lines taxpayer asserts that the enactment of sec_263a does not affect the applicability of revrul_73_203 to this case in support of this contention taxpayer points out that the service has not revoked the ruling and that no other ruling or case directly conflicts with the ruling taxpayer emphasizes that revrul_73_203 reached the substantive conclusion that the costs for temporary relocations of existing power lines were incurred for the purpose of maintaining service during the construction_period and therefore such costs may be expensed under sec_162 taxpayer further reasons that the costs for the temporary relocations were a cost of providing service accordingly the expenditures were costs of providing electricity thus taxpayer contends that under the applicable sec_263a capitalization standards the costs of the temporary lines are not incurred by reason of the construction of the sca nor do they directly benefit the construction of sca tam-136604-07 the director contends that taxpayer’s reliance on revrul_73_203 is misplaced because the ruling was published prior to the enactment of sec_263a the director cites to the legislative_history in support of this argument proffering that congress enacted sec_263a because it believed that in order to more accurately reflect income and make the income_tax system more neutral a single comprehensive set of rules should govern the capitalization of costs of producing acquiring and holding property see s rep no vol c b thus the director asserts that sec_263a completely revised the rules for inventory costing and the capitalization of costs for sca such that sec_263a constitutes a more comprehensive and broader capitalization regime than the sec_263 rules that were applied in the ruling accordingly sec_263a broadened rather than narrowed the scope of sec_263 the director further contends that because sec_263a posits a broader capitalization test than sec_263 sec_263a adds another layer of analysis in this case over that which was contained in revrul_73_203 in this regard the director posits that the ruling is not incorrect but that it is merely incomplete for purposes of providing the answer here because the analysis under sec_263a differs from the sec_263 analysis according to the director the sec_263a analysis must involve applying the sec_1_263a-1 causal relationship_test of determining which production activity the construction of sca or the production of electricity the ctms directly benefit or are incurred by reason of regardless of whether the analysis involves a temporary lines situation or a situation involving wms the director asserts that that inquiry points to the conclusion that the ctms are incurred by reason of the construction of sca because but for the construction of sca taxpayer would not otherwise either construct temporary lines or would not be working more slowly in an energized environment in order to maintain service to customers the director therefore maintains that revrul_73_203 is not dispositive in this case due to the broader capitalization requirements of sec_263a in further support of this argument the director cites revrul_2004_18 for the proposition that some costs that might otherwise be deductible under a sec_263 - sec_162 analysis nonetheless must be allocated to the sec_263a production activity that they directly benefit or are incurred by reason of the director argues that this additional layer of analysis is required by sec_263a and leads to the conclusion that the ctms would not have been incurred but for the construction of sca accordingly all ctms must be allocated to sca we agree with the director that sec_263a constitutes a more comprehensive and broader capitalization regime than sec_263 however we believe that the determination in revrul_73_203 that the purpose of the temporary lines was to provide service to customers during the construction_period applies for purposes of sec_263a we do not believe that the costs of temporarily relocating the lines can be considered to be incurred by reason of the sca construction under sec_263a where the internal_revenue_service previously determined that the purpose of such costs is to provide service during the construction_period tam-136604-07 in addition we believe that revrul_2004_18 does not require a different conclusion in this case revrul_2004_18 involved only a single sec_263a production activity - production of inventory thus the ruling did not require a determination of whether the indirect_costs at issue were allocable to inventory or sca here taxpayer produces both inventory electricity and sca and as stated above revrul_73_203 indicates that the costs are for the purpose of providing service - inventory - to customers costs to which revrul_73_203 applies taxpayer asserts that revrul_73_203 stands for the proposition that all maintenance of service_costs incurred during a construction_period of less than one year are costs to transmit and distribute electricity to customers rather than costs to self-construct the permanent facilities thus taxpayer contends the ruling’s sweep is broad enough to encompass all of the temporary lines situations and all of the costs incurred in the situations that involve wms so as to treat the costs it refers to as ctms in each of the six situations as allocable to the production of electricity we find that the holding of revrul_73_203 is not as broad as taxpayer asserts the ruling simply cannot be read to support the proposition that all maintenance of service_costs under any circumstance during a construction_period of less than one year are costs to transmit and distribute electricity to customers the holding in the ruling indicates that it is limited to treating the costs of temporary relocations of existing power lines for the purpose of maintaining service during the construction_period of less than a year as costs that are deductible under sec_162 in the year incurred in revrul_70_332 the taxpayer entered into a contract with a contractor to install some new equipment at its manufacturing_facility the taxpayer entered into a separate contract with the contractor to pay premium time or overtime in excess of the primary contract amounts in order to minimize the shutdown time of its production facility while the new equipment was being installed the ruling held that since the subject costs were incurred solely to expedite the installation of the capital assets such costs were not an ordinary and necessary business_expense but must be capitalized into the capital assets the ruling further held it is immaterial whether or not the premium time adds value or life to the capital assets installed or whether income was earned on such installation from the moment the assets were placed in early service like the premium time costs in revrul_70_332 the wms costs are allocable to the sca to the extent that they are attributable to employees working more slowly in the construction of sca within the vicinity of energized lines we conclude that the costs incurred to relocate electric lines are within the purview of revrul_73_203 however we conclude that the additional costs incurred to actually tam-136604-07 construct the sca in the vicinity of energized lines - the wms costs - are within the purview of revrul_70_332 these principles must be applied to the taxpayer’s actual facts and circumstances of each construction_project however based on the facts provided for the six situations at issue we believe that the costs incurred to maintain service in situation sec_2 and are within the scope of revrul_73_203 and allocable to taxpayer’s electricity production activity the costs of temporarily relocating the energized lines in situation sec_3 and similarly are allocable to taxpayer’s electricity production activity the costs of wms in situation are within the scope of revrul_70_332 and allocable to the sca similarly the costs of wms to construct the sca in situation sec_3 and are allocable to the sca caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
